Case 1:15-cv-01009-PJK-KBM Document 207 Filed 07/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

 

TONYA MICHELLE MAHONE, as

Personal Representative of the Estate of

GERARD WATSON, Deceased,
Plaintiff,

V. No. 1:15-cv-01009-PJK-KBM

GARY EDEN and JACQUELINE R.
FLETCHER,

 

Defendants.

 

SPECIAL VERDICT FORM

 

On the questions submitted, the jury finds as follows:

Question 1: Were any of the following negligent? (Place an “X” in the appropriate
space. You are instructed that Gary Eden has conceded negligence, so that question has
been answered.)

Gary Eden: Yes X No

Jacqueline Fletcher; Yes x No

Question 2: Was the negligence of any defendant a cause of Mr. Watson’s death and
Plaintiffs injuries and damages?

Gary Eden: Yes x No

Jacqueline Fletcher: Yes xX No

If the answer to Question No. 2 is “No” as to both Gary Eden and Jacqueline Fletcher,
you are not to answer further questions. Your foreperson must sign this special verdict,
which will be your verdict for the defendants and against the plaintiff, and you must

44
Case 1:15-cv-01009-PJK-KBM Document 207 Filed 07/12/19 Page 2 of 2

notify the court security officer that you have reached a verdict. Thereafter, you will
return to open court.

If the answer to Question No. 2 is “Yes” as to either Gary Eden or Jacqueline Fletcher (or
both), you are to answer the remaining questions on this special verdict form. When you
have agreed upon each of your answers, your foreperson must sign this special verdict,
and you will all return to open court,

Question 3: In accordance with the damage instructions given by the court, we find the
total amount of damages suffered by plaintiff to be:

$ & 214 HYD (Here enter the total amount of damages without any reduction for
Gerard Watson's negligence, should you so find.)

Question 4: Compare the negligence of the following persons and find a percentage for
each. The total of the percentages must equal 100% but the percentage for any one or
more of the persons named may be zero if you find that such person was not negligent or
that any negligence on the part of such person was not a cause of the damages.

Defendant Gary Eden 4 LY %
Defendant Jacqueline Fletcher Y y %o
Gerard Watson IO %

(OO % 100% TOTAL
The court will multiply the percentage of each individual by the plaintiff's total

damages as found by the jury under Question 3. The court will then enter judgment for
plaintiff against each defendant in the proportion of damages found as-to that defendant.

oe
FOREPERSON

45
